[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 22, 2005
                                 No. 04-16287
                                                              THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                     D. C. Docket No. 00-00339-CR-T-23EAJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

      versus

GUSSIE LIVINGSTON,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (July 22, 2005

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Gussie Livingston, a federal prisoner convicted of one count of conspiracy

to commit an offense against the United States, in violation of 18 U.S.C. § 371, and
seven counts of wire fraud, in violation of 18 U.S.C. § 1343, appeals the district

court’s revocation of her supervised release term and imposition of 6 months’

imprisonment and 30 months’ supervised release. After review, we affirm.

                                I. BACKGROUND

A.    Livingston’s Convictions and Sentence

      Following her convictions for one count of conspiracy to commit an offense

against the United States and seven counts of wire fraud, Livingston was sentenced

to 18 months’ imprisonment and 36 months’ supervised release. Livingston also

was ordered to pay a special assessment of $800 and restitution in the amount of

$152,881. After serving her term of imprisonment, Livingston began serving her

supervised release on October 29, 2003.

B.    First Petition for Revocation of Supervised Release

      On February 11, 2004, the United States Probation Office petitioned the

district court for revocation of Livingston’s supervised release. The petition

alleged that Livingston violated the terms of her supervised release by refusing to

make monthly payments toward restitution or set up a payment plan. The district

court held a revocation hearing on April 20, 2004. At the hearing, the district court

postponed a final determination on revocation and modified Livingston’s

supervised release terms by ordering her to provide the probation officer with



                                          2
access to any requested financial information. Further, the district court ordered

Livingston to refrain from incurring any new credit charges or making any major

purchases without the approval of the probation officer. The district court then

continued the hearing until November 16, 2004 to permit inquiry into Livingston’s

financial position.

      Following the revocation hearing, Livingston signed several release forms

allowing the probation officer to access her financial information. She also

provided documentation of her expenses and income and signed a restitution

payment agreement in which she agreed to pay $20 per month in restitution.

C.    Second Petition for Revocation of Supervised Release

      On November 3, 2004, the Probation Office submitted a superceding

petition for revocation. The petition repeated the allegations in the previous

petition, and further alleged that Livingston had failed to submit requested

financial documents and had failed to sign additional financial release forms.

      On November 16, 2004, the district court held a final revocation hearing.

During the hearing, the probation officer testified that he sent a letter to Livingston

requesting that she fill out certain financial statements and a financial release form.

The probation officer testified that Livingston failed to fill out the statements and

sign the release form. In October 2004, the probation officer went to Livingston’s



                                           3
residence to have her complete the paperwork. However, Livingston became

angry, called him a “cracker,” and refused to complete the paperwork.

      Livingston testified that she had already signed six release forms after the

first hearing and that she had dutifully submitted her monthly financial reports.

She also testified that she had been making larger payments than the required $20

per month because people were helping her with the payments. She stated that she

would not sign any additional release forms even if they were given to her at the

hearing because her financial situation had not changed.

D.    The District Court’s Decision

      The district court found that Livingston was guilty of violating her

supervised release terms. In making its determination, the district court made the

following observations: (1) it had “profound doubts” that Livingston was as poor

as she claimed; (2) Livingston was “uncooperative, intransigent, and abusive”; (3)

there was reason to suspect that Livingston could afford to pay more than $20 per

month toward restitution; (4) Livingston’s testimony at trial was not credible, and

thus her statements regarding her finances were suspect; (5) Livingston had

engaged in a program of avoidance designed to prevent the discovery of her net

worth; and (6) Livingston never had accepted responsibility and had persisted in a

program of defiance, including refusing to sign the financial release forms at the



                                          4
hearing.

          The district court then noted that the Guidelines range was 3-9 months’

imprisonment. The district court sentenced Livingston to 6 months’ imprisonment

and 30 months’ supervised release.

          In its written order, filed after the revocation hearing, the district court

stated:

          The April, 2004, hearing was continued for six months to permit
          inquiry into the defendant’s financial position. Although paying
          monthly, the defendant has obstructed efforts by the Probation Officer
          to supervise her and to discover her true resources, which might
          contribute to retiring over $150,000 owed in restitution.           The
          defendant’s history (fraud and other financial gamesmanship) and her
          demeanor throughout the instant case (arrogant and verbally abusive,
          including saying she was “sick of” the Probation Officer, whom she
          characterized as a “white cracker”) aggravate her non-compliance and
          strongly suggest purposeful and intransigent obstruction. At trial and
          sentencing, the defendant’s testimony was unworthy of belief and
          manifestly contrary to overwhelming evidence. Regrettably, this
          pattern continues today. Accordingly, the Court accepts the testimony
          of United States Probation Officer Palmiotto and rejects the testimony
          of the defendant, to the extent of any conflict. Of course, the
          defendant offered at least one piece of highly persuasive testimony
          when she testified, accenting her defiance, that she would not provide
          the Probation Officer financial releases or a net worth statement, even
          if asked today at the hearing.

          Livingston appealed.

                                     II. DISCUSSION

          On appeal, Livingston argues that the imposition of six months’



                                               5
imprisonment was unreasonable. Livingston further argues that the district court

failed to consider the factors set forth in 18 U.S.C. § 3553(a) and overstated the

seriousness of the violation. Finally, she argues that the district court failed to

consider that she initially had submitted the required paperwork and consistently

had been making restitution payments.

       Upon finding that the defendant violated a condition of supervised release, a

district court may revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in § 3553(a).1 18 U.S.C. §

3583(e). The sentencing court “shall state in open court the reasons for its

imposition of the particular sentence.” 18 U.S.C. § 3553(c).

       Prior to Booker, we reviewed a federal sentence imposed after revocation of

supervised release using the “plainly unreasonable” standard set forth in 18 U.S.C.

§ 3742(e)(4). United States v. Scroggins, 910 F.2d 768, 769 (11th Cir. 1990).


       1
        Specifically, the district court must consider the following:
       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant; (2) the need for the sentence imposed (A) to reflect the
       seriousness of the offense, to promote respect for the law, and to provide just
       punishment for the offense; (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and (D) to provide
       the defendant with needed [treatment]; . . . (4) the kinds of sentence and the
       sentencing range established for . . . (B), in the case of a violation of probation or
       supervised release, the applicable guidelines or policy statements issued by the
       Sentencing Commission . . . ; and (5) any pertinent policy statement issued by the
       Sentencing Commission.

18 U.S.C. § 3553(a).

                                                 6
However, in Booker, the Supreme Court excised § 3742(e)(4), which contained

standards of review, from the Sentencing Reform Act and replaced it with a

reasonableness standard. Booker, 125 S. Ct. at 764-66.

      Post-Booker, our sister circuits have determined that Booker’s

reasonableness standard is the same as the now-excised “plainly unreasonable”

standard in § 3742(e)(4). See United States v. Tedford, 405 F.3d 1159, 1161 (10th

Cir. 2005) (“Although the Supreme Court’s decision in United States v. Booker

altered our standard of review for most sentencing cases, the standard of review for

cases where the defendant challenges the revocation of her supervised release

remains the same.”); United States v. Cotton, 399 F.3d 913, 916 (8th Cir. 2005)

(“[T]he new standard of review will not change the result in this case, because the

new standard is actually the same as the one we would have used otherwise.”);

United States v. Fleming, 397 F.3d 95, 99 (2d Cir. 2005) (applying reasonableness

standard of review in revocation of supervised release case after Booker). We

agree and review Livingston’s sentence for reasonableness.

      Livingston committed a Grade C violation of supervised release by failing to

follow her supervised release terms. U.S.S.G. § 7B1.1(a)(3). At the time of her

original sentencing, she had a criminal history category of I. Thus, her guideline

imprisonment range upon a revocation of supervised release was 3-9 months’



                                          7
imprisonment. U.S.S.G. § 7B1.4(a).

      As the district court found, Livingston violated the terms of her supervised

release by failing to provide all of the forms requested by the probation officer.

Further, Livingston stated at the revocation hearing that she still would not sign the

forms. The district court’s decision was reasonable and not an abuse of discretion

in light of the factors set forth in § 3553(a). Specifically, the district court

determined that Livingston: (1) previously had committed crimes of fraud that

indicated a lack of trustworthiness; (2) had never accepted responsibility for her

crimes; (3) had been verbally abusive to her probation officer; (4) might be

continuing with her past fraud by hiding her assets to avoid paying restitution in

full; and (5) needed to cooperate with probation so that the restitution could be

paid. The district court sentenced Livingston within the recommended Guidelines

range for such a violation. In light of the testimony presented at the revocation

hearing, Livingston’s continuing refusal to sign the necessary forms, and the

district court’s decision to sentence Livingston within the Guidelines range, it

cannot be said that the sentence was unreasonable.

      Upon review of the record and the parties’ briefs, we discern no reversible

error. As such, we affirm Livingston’s sentence.

      AFFIRMED.



                                            8